DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered. Claims 1, 3 – 7, 9, 11 – 15, and 15 are currently pending and considered below.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Applicant’s arguments are considered moot because the new ground of rejection provided below relies on the combined teaching of Bushell and Trivi for the newly amended limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 10, and 12 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2007/0274540 Al), hereinafter Hagen, in view of Bushell et al. (US 2009/0006695 A1), hereinafter Bushell, in further view of Applicant’s admitted prior art, hereinafter AAPA, Hamilton et al. (US 8,755,921 B2), hereinafter Hamilton, and Trivi et al. (US 2011/0289506), hereinafter Trivi.

Claim 1: Hagen discloses a method for playing audio, comprising: 
receiving a first play request (see at least, “Connected to the audio mixing apparatus 110 is a set of receive and decode units 1401, 1402 ... 140n which provide activity information to the mixer control unit 120 and signal segments to the mixer unit 130,” Hagen [0023]) from a first audio focus channel (see at least, “The activity monitor 127 of the mixer control unit 120 monitors received activity information for all the audio channels. Based on the activity information for the channels, the mixer control unit manages the mixing stack 125 by storing and relocating audio channel identifiers at the various levels of the mixing stack,” Hagen [0026], “As shown in FIG. 1, the mixing stack has a predetermined threshold Hagen [0028]); 
controlling, based on the first play request, a second audio focus channel which is currently playing audio to stop playing, and reassigning to the first audio focus channel an audio focus originally assigned to the second audio focus channel and placing the first audio focus channel at a top of the data stack such that the first audio focus channel plays the audio based on the audio focus (see at least, “The management of the mixing stack is as follows. When the activity monitor 127 determines that an existing inactive channel in the stack has become active, it removes the corresponding channel identifier from its current level in the stack and pushes the channel identifier into the mixing stack from the top, in tum pushing all channel identifiers that previously was above the removed channel identifier one level down in the stack. When the activity monitor determines that an existing active channel in the stack has become inactive, it removes the corresponding channel identifier from its current level in the stack and inserts the channel identifier of the now inactive channel at the first level below other channel identifiers of channels that are still active,” Hagen [0027], “FIGS. 2a and 2b illustrate stack management when an inactive channel becomes active. In FIG. 2a there are 4 channels connected to the audio mixing apparatus, channels 3, 1, 2 and 4. This could e.g. correspond to 4 registered participants in a speech conference. Before the mixing stack of FIG. 2a is updated, channels 3 and 1 are active (indicated with an A), and channels 2 and 4 are inactive (indicated with an I). Channels 3 and 1 are both above the threshold. Therefore, the control signal from the mixer control unit 120 will control switches 132i, 1322 ... 132n so that segments of channels 3 and 1 are added by adder circuit 134 of mixer unit 130 to produce a segment of the mixed audio output signal,” Hagen [0032], “If channel 2 now becomes active, the mixing stack will be updated to a content illustrated with FIG. 2b, i.e. channel 2 will be moved to the top of the stack, pushing channel 1 below the threshold. The control signal from the mixer control unit 120 will now control switches 132i, 1322 ... 132n so that segments of channels 2 and 3 now are added Hagen [0033]).
Hagen does not disclose determining whether the audio currently being played by the second audio focus channel belongs to a preset target type of audio; when the audio currently being played by the second audio focus channel belongs to a preset target type of audio, releasing the audio focus originally assigned to the second audio focus channel and sinking the second audio focus channel into a data stack; and when the audio currently being played by the second audio focus channel does not belong to the target type of audio, releasing the audio focus originally assigned to the second audio focus channel and performing a pop operation on the second audio focus channel. 
However, Bushell discloses a similar method and apparatus for mediating among media applications. Bushell further discloses determining whether the audio currently being played by the second audio focus channel belongs to a preset target type of audio (see at least, “One way of handling this stacking arrangement, without having to have a lot of complicated rules in the media server, is to have connection for the interrupting application, when it sends its initial message to the media server requesting connection and indicating its priority level, also send an indication of whether it is stackable,” Bushell [0022]); wherein when the audio currently being played by the second audio focus channel belongs to a preset target type of audio, releasing the audio focus originally assigned to the second audio focus channel and sinking the second audio focus channel into a data stack (see at least, “If the connection for a current interrupting application is stackable, the application will be stacked atop the other interrupted application(s) which will eventually resume when the current interrupting application terminates,” Bushell [0022]); and when the audio currently being played by the second audio focus Bushell [0022], see also at least, “In the embodiment described, the connection for an alarm/reminder would include an indication or tag of "stackable" in its message to the media server, while the connection for any other application would indicate that it is not stackable (or alternatively would simply not indicate that it is stackable),” Bushell [0022], “In the embodiment described, whether or not an interrupted application resumes is determined by that application (assuming it has not been pushed out of the stack by another application). Some applications never resume. For example, in this embodiment, an alarm that is interrupted never resumes (because the time indicated by the alarm may have passed by the time the interruption is over). On the other hand, for applications that can resume, the other kind of information referred to above, that can be included in a message from an interrupting application to the media server, is information that can be used by an interrupted application to determine whether or not to resume. Thus, the message can include data, or "tags," that can be forwarded by the media server to the interrupted application. These can include an "interruption name" tag to be sent on interruption advising of the interruption and identifying the interrupting application (e.g., "You have been interrupted by ___ "), as well as an "interruption status" tag to be sent when the interruption is completed, specifying the completion,” Bushell [0023], and Bushell FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate the preset target type or “tag” or indication of whether the audio is stackable of Bushell in the invention of Hagen thereby allowing for the advantage of handling the “stacking arrangement, without having to have a lot of complicated rules in the media server, Bushell [0022].
Hagan and Bushell do not disclose whether the audio currently being played by the second audio focus channel belongs to a preset target type of audio, wherein the preset target type refers to a preset type of repayable audio; when the audio currently being played by the second audio focus channel belongs to a preset target type of audio, releasing the audio focus originally assigned to the second audio focus channel and sinking the second audio focus channel into a data stack; and when the audio currently being played by the second audio focus channel does not belong to the target type of audio, releasing the audio focus originally assigned to the second audio focus channel and performing a pop operation on the second audio focus channel. However, AAPA (see at least, “In the prior art, in order to solve the audio mixing problem resulting from simultaneously playing multiple segments of audio over one audio playing system, a priority method is generally used to play a segment of audio with the highest priority among the multiple segments of audio. Currently, in such a playing scheme, the tts audio is generally provided with a higher priority than the alarm audio (Alert) which is provided with a higher priority than the audio (Audio). Based on such priority setting, a specific audio playing scheme in the prior art is as follows:,” AAPA [0020]) discloses whether the audio currently being played by the second audio focus channel belongs to a preset target type of audio (see at least, “When a new audio focus channel a sends a play request to the audio focus manager, the audio focus manager determines whether an audio focus channel b is playing audio in the data stack, if not, the audio focus is assigned to the audio focus channel a which enters the top of the data stack to play the audio. If the audio focus channel b is playing audio at the top of the data stack, then the priority of the audio played by the audio focus channel b is compared with the priority of the audio to be played by the audio focus channel a, if the priority of the former is higher than the priority of the latter, then the audio focus manager rejects the play request from the audio focus channel a; if the priority of the former is lower than the priority of the latter, then the audio focus is assigned to the audio focus channel a, at this point, the audio focus channel b loses the audio focus,” AAPA [0021], wherein the preset target type refers to a preset type of AAPA [0021]); wherein when the audio currently being played by the second audio focus channel belongs to a preset target type of audio, releasing the audio focus originally assigned to the second audio focus channel and sinking the second audio focus channel into a data stack (see at least, “if yes, then the audio focus channel b is controlled to stop playing and the audio focus channel b is sunk into the data stack such that the audio focus channel a is at the top of the stack,” AAPA [0021]); and when the audio currently being played by the second audio focus channel does not belong to the target type of audio, releasing the audio focus originally assigned to the second audio focus channel and performing a pop operation on the second audio focus channel (see at least, “if the audio played by the audio focus channel b does not belong to a type of replayable audio, then after the audio focus channel b is controlled to stop playing, the audio focus channel b is controlled to pop out of the stack, at this point, the audio focus channel b cannot replay the audio,” AAPA [0021]). Further, Hamilton also discloses in regards to continuous audio interaction with interruptive audio “The operating system 112 may have stored and/or determined which application, such as the first application 104, had its continuous or first audio output 108 paused during the interruptive audio output 110, such as by checking the top of the stack. The operating system 112 may, in response to receiving the interruption complete message 210 and determining that the first application 104 was the application which had its continuous or first audio output 108 paused, send a resume message 212 to the first application 104,” Hamilton Column 7 Lines 50 – 60, “The resuming may include replaying and/ or re-outputting a portion of the continuous or first audio 108A, 108B which was played and/or outputted by the first application 104 before the pausing of the continuous or first audio (208),” Hamilton Column 8 Lines 7 – 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in addition to the preset target type or “tag” or indication of whether Bushell in the invention of Hagen the feature of determining by “calling a preset function, whether the audio played by the audio focus channel b belongs to a preset type of replayable audio,” AAPA [0021] as taught AAPA and also taught by Hamilton thereby maintaining the advantage of handling the “stacking arrangement, without having to have a lot of complicated rules in the media server, Bushell [0022] but with the determination made based on the current audio focus channel/“interrupted application,” Bushell [0022] without having to rely on information being provided by the “new focus channel,” AAPA [0021]/”interrupting application,” Bushell [0022], thereby insuring no matter the situation the correct determination is made making the system more robust and reliable, while also providing “continuity and/or context,” Hamilton Column 10 Lines 1 – 4,  when “Transferring from the continuous audio to the interruptive audio and back to the continuous audio,” Hamilton Column 1 Lines 10 – 16.
Hagen, Bushell, AAPA, and Hamilton do not disclose in a case that the first audio focus channel pops out of the data stack while the second audio focus channel has not started to play and a second play request from a third audio focus channel is received, reassigning to the third audio focus channel the audio focus such that the third audio focus channel plays audio based on the audio focus. However, Bushnell does disclose in regards to priority, “"higher priority wins, and among equal priorities, most recent wins." Implicit in this "rule" is that if no other application is already playing, the request is granted (because any priority is higher than no priority),” Bushnell [0009]. Trivi discloses a similar management of computing resources for applications and explains, “Each of applications 32 may be configured to request a resource focus resource from resource management module 34 prior to using a shared resource. In one embodiment, prior to playing or recording audio, each application may request the audio focus resource from resource management module 34. Resource management module 34 maintains a list of applications requesting each resource within resource requests 38. In some examples, the list of applications requesting the audio focus resource may be maintained within resource requests Trivi [0040]. Trivi further explains, “When multiple applications request use of a resource focus resource, e.g., the audio focus resource, resource management module 34 may determine which requesting application is granted usage of the resource focus resource using a priority system, where the highest priority application is granted usage of the resource focus resource. In one example, the application priority may be determined by, for example, [the] how recently each application requested use of the resource focus resource. The highest priority application may be the application that most recently requested the resource focus resource,” Trivi [0031]. 
Further Trivi teaches a case that the first audio focus channel pops out of the data stack (see at least, “When the Google Maps application no longer requires use of audio input 24 or audio output 26, the Google Maps application may issue an audio focus abandon message to resource management module 34. In response to receiving the release message, resource management module 34 removes the Google Maps application audio focus request from the data structured used to store the audio focus requests,” Trivi [0030], “After the GPS application finishes outputting the audio driving directions ( e.g., using audio output 26 of device 10), the GPS application may issue an audio focus resource abandon notification to resource management module 34 (see, e.g., abandonAudioFocus() function in the exampleAPI below). Resource management module 34 may then remove the corresponding audio focus resource request from the stack,” Trivi [0050]) while the second audio focus channel has not started to play (The second audio focus channel has not started to play in this case given the next step is to Trivi [0050]).
Again, Trivi also discloses “When multiple applications request use of a resource focus resource,” Trivi [0031], and also disclose “In a computing device having multiple applications capable of utilizing a single resource of a computing device, such as an audio resource, conflicts may result when two or more of the applications attempt to simultaneously utilize the same resource,” [0003], and therefore Trivi discloses the case when a second play request from a third audio focus channel can be received. While Trivi is silent to when the third audio focus channel is received it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this could occur at any time including before the next application in the stack is notified and regains audio focus since there is nothing in Trivi to limit “conflicts” “when two or more of the applications attempt to simultaneously utilize the same resource,” [0003]”. Therefore, given the teachings regarding the “first-in-last-out stack” and “priority” of Trivi and the “most recent wins” and “"rule" [is] that if no other application is already playing, the request is granted (because any priority is higher than no priority)” of Bushnell [0009] it also would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reassign to the third audio focus channel the audio focus such that the third audio focus channel plays audio based on the audio focus while the second audio focus channel has not started to play (i.e., In the case of a new request from a third audio focus channel, before the next application in the stack is notified, the third audio focus channel is reassigned the audio focus before the second audio focus regains access to the audio focus resource since the third audio focus channel request is the most recent and is placed at the top of the stack). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Trivi with that of Hagen, Bushell, AAPA, and Hamilton thus meeting the claimed limitations while providing “several advantages. For example, these techniques may enable an application to utilize a computing resource of Trivi [0011].

Claim 4: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose the method according to claim 1, wherein when the first play request is received from the first audio focus channel, the second audio focus channel is at the top of the data stack (see at least, “in which case the previous most-recently interrupted application rises back to the most-recently interrupted position at the top of the stack (not shown),” Bushell [0037], “When a new audio focus channel a sends a play request to the audio focus manager, the audio focus manager determines whether an audio focus channel b is playing audio in the data stack, if not, the audio focus is assigned to the audio focus channel a which enters the top of the data stack to play the audio. If the audio focus channel b is playing audio at the top of the data stack, then the priority of the audio played by the audio focus channel b is compared with the priority of the audio to be played by the audio focus channel a, if the priority of the former is higher than the priority of the latter, then the audio focus manager rejects the play request from the audio focus channel a; if the priority of the former is lower than the priority of the latter, then the audio focus is assigned to the audio focus channel a, at this point, the audio focus channel b loses the audio focus, and it can be determined, by calling a preset function, whether the audio played by the audio focus channel b belongs AAPA [0021]).

Claim 5: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose the method according to claim 1, wherein when the audio currently being played by the second audio focus channel belongs to the target type of audio, the method further comprises: displaying a name of the audio played by the second audio focus channel as a name of audio to be played next (see at least, “Thus, the message can include data, or "tags," that can be forwarded by the media server to the interrupted application. These can include an "interruption name" tag to be sent on interruption advising of the interruption and identifying the interrupting application (e.g., "You have been interrupted by ___ "), as well as an "interruption status" tag to be sent when the interruption is completed, specifying the completion,” Bushell [0023]).

Claim 6: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose the method according to claim 1, wherein after the reassigning to the first audio focus channel the audio focus originally assigned to the second audio focus channel and placing the first audio focus channel at the top of the data stack such that the first audio focus channel plays the audio based on the audio focus, the method further comprises: releasing the audio focus assigned to the first audio focus channel after the first audio focus channel finishes playing the audio; and performing a pop operation on the first audio focus channel (see at least, “but if it is not, the other application(s) will be "pushed out the bottom" of the stack and will not resume Bushell [0022], “When a new audio focus channel a sends a play request to the audio focus manager, the audio focus manager determines whether an audio focus channel b is playing audio in the data stack, if not, the audio focus is assigned to the audio focus channel a which enters the top of the data stack to play the audio. If the audio focus channel b is playing audio at the top of the data stack, then the priority of the audio played by the audio focus channel b is compared with the priority of the audio to be played by the audio focus channel a, if the priority of the former is higher than the priority of the latter, then the audio focus manager rejects the play request from the audio focus channel a; if the priority of the former is lower than the priority of the latter, then the audio focus is assigned to the audio focus channel a, at this point, the audio focus channel b loses the audio focus, and it can be determined, by calling a preset function, whether the audio played by the audio focus channel b belongs to a preset type of replayable audio, if yes, then the audio focus channel b is controlled to stop playing and the audio focus channel b is sunk into the data stack such that the audio focus channel a is at the top of the stack. After the audio focus channel a finishes playing the audio, the audio focus channel a pops out of the stack, and the audio focus channel b resumes the playing at the top of the stack; if the audio played by the audio focus channel b does not belong to a type of replayable audio, then after the audio focus channel b is controlled to stop playing, the audio focus channel b is controlled to pop out of the stack, at this point, the audio focus channel b cannot replay the audio,” AAPA [0021]).

Claim 7: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose the method according to claim 6, wherein after the releasing the audio focus assigned to the first audio focus channel after the first audio focus channel finishes playing the audio, the method further comprises: if the second audio focus channel is still in the data stack, then placing the second audio focus channel at the top of the data stack, and reassigning the audio focus to the second audio focus channel such that the second audio focus channel Bushell [0037], FIG. 5, “When a new audio focus channel a sends a play request to the audio focus manager, the audio focus manager determines whether an audio focus channel b is playing audio in the data stack, if not, the audio focus is assigned to the audio focus channel a which enters the top of the data stack to play the audio. If the audio focus channel b is playing audio at the top of the data stack, then the priority of the audio played by the audio focus channel b is compared with the priority of the audio to be played by the audio focus channel a, if the priority of the former is higher than the priority of the latter, then the audio focus manager rejects the play request from the audio focus channel a; if the priority of the former is lower than the priority of the latter, then the audio focus is assigned to the audio focus channel a, at this point, the audio focus channel b loses the audio focus, and it can be determined, by calling a preset function, whether the audio played by the audio focus channel b belongs to a preset type of replayable audio, if yes, then the audio focus channel b is controlled to stop playing and the audio focus channel b is sunk into the data stack such that the audio focus channel a is at the top of the stack. After the audio focus channel a finishes playing the audio, the audio focus channel a pops out of the stack, and the audio focus channel b resumes the playing at the top of the stack; if the audio played by the audio focus channel b does not belong to a type of replayable audio, then after the audio focus channel b is controlled to stop playing, the audio focus channel b is controlled to pop out of the stack, at this point, the audio focus channel b cannot replay the audio,” AAPA [0021]).

Claim 9 and 12 – 15 are substantially similar in scope to claims 1 and 4 – 7, respectfully, and therefore is rejected for the same reasons (see also at least, “In general, a conferencing system should be scalable, Hagen [0003], “The audio mixing apparatus 110 includes a mixer control unit 120 and a mixer unit 130. The mixer control unit 120 includes, or is operably connected to, a mixing stack 125 and an activity monitor 127,” Hagen [0023], “The mixer control unit 120 is operably connected to the mixer unit 130 in order to be able to provide control information to the same,” Hagen [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, Bushell, AAPA, Hamilton, and Trivi in view of Sarris (US 2016/0255126 A1), hereinafter Sarris.

Claim 3: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose the method according to claim 1, but do not disclose after the reassigning to the first audio focus channel the audio focus originally assigned to the second audio focus channel, further comprising: displaying a name of the audio played by the first audio focus channel. However, Sarris discloses in regards to conducting group vide conversation and meetings Sarris [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate the aforementioned features of Sarris in the invention of Hagen, Bushell, AAPA, Hamilton, and Trivi thereby allowing for the advantage of being able to “easily identify the speaker,” Sarris [0168].

Claim 11 is substantially similar in scope to claim 3 and therefore is rejected for the same reasons.

Claim 17: Hagen, Bushell, AAPA, Hamilton, and Trivi disclose a device for playing audio, comprising: one or more processors and a storage device, configured to store one or more programs which, when executed by the one or more processors, cause the one or more processors to implement the method according to claim 1 (see in addition to the reasons presented above in regards to claim 1 at least, “In general, a conferencing system should be scalable, i.e. the hardware that runs the conference bridges should be able to handle several conferences and a great number of participants at the same time. The usual behavior in an audio conference is however that a maximum of 2 or 3 people talk at the same time. Also, the number of people that are allowed to talk at the same time needs to be limited in order for the conference to be meaningful for a listener. Therefore, the logic for controlling the mixing of the audio signals is advantageously designed such that a certain maximum number of active participants is allowed at the same time for a specific conference,” Hagen [0003], “The audio mixing apparatus 110 includes a mixer control unit 120 and a mixer unit 130. The mixer control unit 120 includes, or is operably connected to, a mixing stack 125 and an activity monitor 127,” Hagen [0023], “The mixer Hagen [0023]). Hagen does not disclose one or more display screens, configured to display a name of audio which is currently being played and a name of audio to be played next. However, Sarris discloses in regards to conducting group vide conversation and meetings on mobile devices, disclose one or more display screens, configured to display a name of audio which is currently being played and a name of audio to be played next (see at least, “The speaker's box (2024) displays a speaker's image (2025) which is a live video feed of the speaker (302) while he or she is speaking. In the upper left-hand corner of the speaker's box (2024), the name of the speaker (302) is displayed to allow participants (301) to easily identify the speaker (302),” Sarris [0168], “Directly beneath the speaker's box (2024) is the speaker's queue (2023) which shows the speakers (302) waiting in line to enter the speaker's box (2024). Specifically, the speaker's queue (2023) identifies the next speaker (302) and, in ascending order, the names of the speakers (302) waiting in line behind the next speaker (302),” Sarris [0175], Sarris FIG. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate the aforementioned features of Sarris in the invention of Hagen, Bushell, AAPA, Hamilton, and Trivi thereby allowing for the advantage of being able to “easily identify the speaker,” and “next speaker,” Sarris [0168], [0175].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652